FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES CO URT O F APPEALS
                                                                    M ay 28, 2010
                                                    Elisabeth A. Shumaker
                              TENTH CIRCUIT             Clerk of Court



 PR IN CESS J. A N TH O N Y ,

               Plaintiff - Appellant ,                   No. 09-3364
          v.                                               D. Kansas
 ALORICA, IN C.,                             (D.C. Nos. 2:08-CV-02437-CM-KGS
                                              and 2:08-CV -02438-JAR-KGS )
               Defendant - Appellee .



                             OR D ER AND JUDGM ENT *


Before H ARTZ , A N D ER SON , and TYM KOVICH , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and appellant, Princess Anthony, a black female, filed two

underlying Title VII lawsuits after defendant and appellee Alorica, Inc.

terminated her employment. The two cases were consolidated. Following


      *
       This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
repeated attempts to complete discovery, Alorica filed a motion to dismiss the

cases. The magistrate judge to whom the matter was referred recommended that

the motion to dismiss be granted as a sanction against M s. Anthony. The

magistrate judge described M s. Anthony’s repeated failure to respond to court

orders and directives, as well as her failure to respond to disclosure requirements,

even after she was given extra time to do so.

      Subsequently, on December 4, 2009, the district court adopted the

magistrate judge’s report and recommendation in full, and dismissed the

consolidated actions. This appeal followed. Except for a brief period of time,

M s. Anthony has proceeded pro se.

      W e have carefully read the magistrate judge’s report and recommendation,

the district court’s order adopting the report and recommendation, and numerous

other orders entered throughout the case, as well as the complete record. W e can

add nothing to the analysis contained therein. W hile w e are sympathetic to

M s. Anthony’s plight, with a seriously ill child, and the problems she purports to

have w ith the U nited States mail service, neither those situations nor her pro se

status excuse her from complying with the most basic and fundamental procedural

rules of our courts.




                                          -2-
      Accordingly, we A FFIRM the dismissal of the consolidated Title VII

actions, for substantially the reasons stated in the district court’s order dated

D ecem ber 4, 2009. A ny other pending motions are DENIED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-